Case 20-62473-pmb        Doc 60    Filed 05/06/21 Entered 05/06/21 10:48:03              Desc Main
                                   Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


IN RE:                                            )           CASE NO. 20-62473-PMB
                                                  )
ASCENSION AIR MANAGEMENT, INC.,                   )           CHAPTER 7
                                                  )
         Debtor.                                  )
                                                  )



                                 CERTIFICATE OF SERVICE

         This is to certify that on May 6, 2021, I, Michael J. Bargar, caused to be served a true and
correct copy of the Notice of Pleading, Deadline to Object, and for Hearing [Doc No. 59] by
first class United States Mail, postage prepaid, on all of those entities set forth at the addresses
stated:

Office of the United States Trustee                   Aerial Specialty Financial, LLC
362 Richard B. Russell Federal Building               c/o Brian P. Hall
75 Ted Turner Drive, SW                               Smith, Gambrell & Russell, LLP
Atlanta, GA 30303                                     Promenade, Suite 3100
                                                      1230 Peachtree Street, N.E.
S. Gregory Hays                                       Atlanta, GA 30309
Hays Financial Consulting, LLC
2964 Peachtree Road, Suite 555                        Scott Schwartz
Atlanta, GA 30305                                     Bullseye Auction & Appraisal
                                                      500 Pike Park Drive, Suite F
Ascension Air Management, Inc.                        Lawrenceville, GA 30046
2447 Field Way Drive
Atlanta, GA 30319                                     John W. Mills, III
                                                      Taylor English Duma LLP
Michael D. Roble                                      1600 Parkwood Circle, Suite 200
Robl Law Group LLC                                    Atlanta, GA 30339
Suite 250
3754 LaVista Road
Tucker, GA 30084

       This is to certify further that on May 6, 2021, I, Michael J. Bargar, caused to be served
copies of the Notice of Pleading, Deadline to Object, and for Hearing [Doc No. 59] by first class
United States Mail, postage prepaid, on all of those entities set forth on Exhibit “A” at the
addresses stated.




AGG\16535279v1
Case 20-62473-pmb      Doc 60     Filed 05/06/21 Entered 05/06/21 10:48:03   Desc Main
                                  Document     Page 2 of 5



       Respectfully submitted this 6th day of May, 2021.

                                           ARNALL GOLDEN GREGORY LLP
                                           Attorneys for Chapter 7 Trustee


                                           By:/s/ Michael J. Bargar
171 17th Street, NW, Suite 2100               Michael J. Bargar
Atlanta, Georgia 30363                        Georgia Bar No. 645709
Phone: (404) 873-8500                         michael.bargar@agg.com




AGG\16535279v1
Case 20-62473-pmb   Doc 60   Filed 05/06/21 Entered 05/06/21 10:48:03   Desc Main
                             Document     Page 3 of 5




                             EXHIBIT “A” FOLLOWS




AGG\16535279v1
               Case 20-62473-pmb      Doc 60   Filed 05/06/21            Entered 05/06/21 10:48:03      Desc Main
Label Matrix for local noticing           Aero Document
                                               Specialty          Page 4 of 5             Aero Specialty Finance, LLC
113E-1                                    18216 Edison Avenue                             18216 Edison Avenue
Case 20-62473-pmb                         Chesterfield, MO 63005-3704                     Chesterfield, MO 63005-3704
Northern District of Georgia
Atlanta
Thu May 6 08:51:25 EDT 2021
Air Columbia, LLC                         Air JP, LLC                                     Jonathan A Akins
c/o Jonathan A. Akins                     c/o Jonathan A. Akins                           Schreeder, Wheeler & Flint, LLP
1100 Peachtree Street NE, Suite 800       Schreeder, Wheeler & Flint, LLP                 Suite 800
Atlanta, GA 30309-4516                    1100 Peachtree Street NE, Suite 800             1100 Peachtree Street NE
                                          Atlanta, GA 30309-4516                          Atlanta, GA 30309-4516

Alan Armstrong, Esq.                      Alan Armstrong                                  Ascension Air Management, Inc
2900 Tucker Road                          2900 Chamblee Tucker Road                       2447 Field Way NE
Bldg. 5-350                               Building 5, Ste. 350                            Atlanta, GA 30319-4094
Atlanta, GA 30341                         Atlanta, GA 30341-4100


BPAJRNEA Aviation, LLC                    Michael J. Bargar                               Graham Keith Brantley
One Sugarloaf Centre, Suite 4000          Arnall Golden Gregory, LLP                      Anderson Tate & Carr, P.C.
1960 Satellite Blvd.                      Suite 2100                                      Suite 4000
Duluth, GA 30097-4122                     171 17th Street, N.W.                           1960 Satellite Blvd.
                                          Atlanta, GA 30363-1031                          Duluth, GA 30097-4128

Bullseye Auction & Appraisal, LLC         CLBD Real Estate Holdings, LLC                  Darrell Mays
Mr. Scott Schwartz                        c/o McBRYAN, LLC                                c/o John Monahon Esq; Ste 500
500 Pike Park Drive, Suite F              6849 Peachtree Dunwoody Road                    400 Colony Sq. 1202 Peachtree
Lawrenceville, GA 30046-2416              Building B-3, Suite 100                         Atlanta, GA 30361-6302
                                          Atlanta, GA 30328-1608

Darrell Mays c/o John Mills, Esq.         Executive Visions, Inc.                         Gary V. Stiner, Jr.
Taylor English Duma LLP                   7000 Miller Court East                          2004 Commerce Drive North
1600 Parkwood Circle, Suite 200           Norcross, GA 30071-1454                         Suite 200
Atlanta, Ga 30339-2119                                                                    Peachtree City, GA 30269-3564


S. Gregory Hays                           Hays Financial Consulting, LLC                  Lydia M Hilton
Hays Financial Consulting, LLC            S. Gregory Hays                                 Berman Fink Van Horn, P.C.
Suite 555                                 2964 Peachtree Road NW                          3475 Piedmont Road, N.E., Suite 1100
2964 Peachtree Road                       Suite 555                                       Atlanta, GA 30305-6400
Atlanta, GA 30305-4909                    Atlanta, Ga 30305-4909

Holland Family Trust                      IRS                                             JPMorgan Chase Bank, N.A.
                                          Cincinnati, OH 45999-0038                       s/b/m/t Chase Bank USA, N.A.
                                                                                          c/o Robertson, Anschutz & Schneid, P.L.
                                                                                          6409 Congress Avenue, Suite 100
                                                                                          Boca Raton, FL 33487-2853

Jamail Larkins                            James C. Joedecke Jr.                           John Probst
2447 Field Way NE                         Andersen, Tate & Carr, PC                       371 Clear Spring Ct
Atlanta, GA 30319-4094                    One Sugarloaf Centre - Suite 4000               Marietta, GA 30068-3410
                                          1960 Satellite Blvd.
                                          Duluth, GA 30097-4122

Robert Perry Mangum                       Louis G. McBryan                                John M. McGovern
Turner Padget Graham & Laney, P.A.        McBryan, LLC                                    McGovern Law Firm
209 Seventh Street, 3rd Floor             Building B-3, Suite 100                         7000 Miller Court East
PO Box 1495                               6849 Peachtree Dunwoody Road                    Norcross, GA 30071-1454
Augusta, GA 30903-1495                    Atlanta, GA 30328-1608
                  Case 20-62473-pmb            Doc 60       Filed 05/06/21          Entered 05/06/21 10:48:03             Desc Main
John W. Mills III                                      MultiDocument
                                                             Service           Page 5 of 5                  Office of the United States Trustee
Taylor English Duma LLC                                8600 West 100th St                                   362 Richard Russell Building
Suite 200                                              Overland Park, KS 66210                              75 Ted Turner Drive, SW
1600 Parkwood Circle                                                                                        Atlanta, GA 30303-3315
Atlanta, GA 30339-2119

Pallet Central Enterprises, Inc.                       Region Capital                                       Michael D. Robl
c/o Gary V. Stiner, Jr.                                323 Sunny Isles Blvd Suite 501                       Robl Law Group LLC
2004 Commerce Drive North                              North Miami Beach, FL 33160-4675                     Suite 250
Suite 200                                                                                                   3754 LaVista Road
Peachtree City, GA 30269-3564                                                                               Tucker, GA 30084-5623

Sutlive Aviation, LLC                                  Sutlive Aviation, LLC                                The Holland Family Trust, Mason Holland Trus
c/o Turner Padget                                      c/o Robert P. Mangum, Esq.                           Lydia M. Hilton, Berman Fink Van Horn PC
PO Box 1495                                            PO Box 1495                                          3475 Piedmont Road, Suite 1100
Augusta, GA 30903-1495                                 Augusta, GA 30903-1495                               Atlanta, GA 30305-6400


Triple T Holdings, Inc.                                United States Attorney
c/o 2900 Chamblee Tucker Road                          Northern District of Georgia
Bldg.5-350                                             75 Ted Turner Drive SW, Suite 600
Atlanta, GA 30341                                      Atlanta GA 30303-3309




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Air Columbia, LLC                                   (u)Air JP, LLC                                       (u)BPAJRNEA Aviation, LLC




(u)CLBD Real Estate Holdings, LLC                      (u)Executive Visions Inc.                            (u)MMT, LLC




(u)Darrell Mays                                        (u)Triple T Holdings, Inc.                           End of Label Matrix
                                                                                                            Mailable recipients     40
                                                                                                            Bypassed recipients      8
                                                                                                            Total                   48
